PER CURIAM.
We affirm the appealed order awarding temporary total disability and temporary partial disability benefits. While the order is not a model of clarity, we construe it as finding that the claimant’s medical condition is such that he is entitled to temporary total disability benefits from the date of the accident until the date of hearing, with the exception of those few occasions when claimant performed limited work for remuneration that should be credited against temporary partial benefits due for those time periods. The record contains competent, substantial evidence to support the *776finding, and appellants have failed to demonstrate any error of law. Although the order failed to identify specific dates of temporary partial disability, the employer and carrier have not raised that omission as a grounds for reversal on this appeal. Because appellants’ brief concentrates its argument on the insufficiency of the evidence to support a finding of either temporary total or temporary partial disability, it appears that they understood and have construed the deputy’s order as we have.
AFFIRMED.
WENTWORTH, NIMMONS and ZEH-MER, JJ., concur.